UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2015 DYNATRONICS CORPORATION (Exact name of registrant as specified in its charter) Utah 0-12697 87-0398434 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7030 Park Centre Dr., Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (801) 568-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On September 28, 2015, Dynatronics Corporation issued a press release to report the results of its operations for the fiscal year and quarter ended June 30, 2015. Item 9.01 Financial Statements and Exhibits A copy of the press release of the Company announcing its results of operations. Press Release dated September 28, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNATRONICS CORPORATION By:/s/ Kelvyn H. Cullimore, Jr. Kelvyn H. Cullimore, Jr. Chairman and President Date:September 28, 2015
